In a proceeding to confirm an arbitrator’s award, the petitioner appeals from a judgment of the Supreme Court, Nassau County (McCabe, J.), entered June 28, 1995, which, upon confirmation of the award, was in favor of Suzanne Nester and against it in the principal sum of $1,000,000.
Ordered that the judgment is affirmed, without costs or disbursements.
*557The absence of an agreement to arbitrate is not a basis upon which either a person who has been served with a notice of intent to arbitrate or a person who has participated in arbitration, may seek to have the award vacated (see, CPLR 7511 [b] [1], [2] [ii]; Crum & Forster Commercial Ins. v Yakar, 208 AD2d 833). Balletta, J. P., Copertino, Santucci and Hart, JJ., concur.